NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



MARTIN NEGRON,                            )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-5058
                                          )
AV HOMES, INC., a foreign                 )
corporation and ASSOCIATION OF            )
POINCIANA VILLAGES, INC., a not-          )
for-profit corporation,                   )
                                          )
             Appellees.                   )
                                          )

Opinion filed August 24, 2018.

Appeal from the Circuit Court for Polk
County; Randall G. McDonald, Senior
Judge.

Jennifer A. Englert of the Orlando Law
Group, Orlando, for Appellant.

Daniel F. Dill of The Dill Law Group,
Orlando, for Appellee AV Homes, Inc.

Thomas S. Slaten, Jr., of Larsen &
Associates, P.L., Orlando, for Appellee
Association of Poinciana Villages, Inc.


PER CURIAM.

             Affirmed.


VILLANTI, SLEET, and LUCAS JJ., Concur.